DETAILED ACTION
1.	Claims 1-5 and 7-23 are pending.

Notice of Pre-AIA  or AIA  Status
2.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Interpretation
3.	MPEP 2111.04 recites “The broadest reasonable interpretation of a method (or process) claim having contingent limitations requires only those steps that must be performed and does not include steps that are not required to be performed because the condition(s) precedent are not met” and “The broadest reasonable interpretation of a system (or apparatus or product) claim having structure that performs a function, which only needs to occur if a condition precedent is met, requires structure for performing the function should the condition occur”. 
	Claims 1, 2, 4, 10, 12, 18, 19, and 20 all recite contingent limitations. For example, claim 1 recites “while the first electronic device is not in a content streaming mode…”, “in response to receiving the input…in accordance with a determination that one or more criteria are satisfied and before receiving a second input to initiate playback of content via the first application…” and “in accordance with a determination that the one or more criteria are not satisfied…”. 
	In regard to claim 1, the contingent limitations do not need to be met. For example, the device could be in a content streaming mode and therefore the ‘while’ contingent limitation is not met. Additionally, in response to receiving the input, if the one or more criteria are satisfied after receiving a second input to initiate playback of content via the first application, then the ‘determination’ conditional limitations are not met. Therefore the steps are not required to be performed. 

	For example, clam 1 could possibly recite (if the specification properly supports as such) “wherein the first electronic device is not in a content streaming mode; while the first electronic device is not in the content streaming mode…in response to receiving the input at a first time: displaying, via the display device, the first application; determining that one or more criteria are satisfied; in response to determining that the one or more criteria are satisfied, performing an action…before receiving a second input to initiate playback of content via the first application; and in response to receiving the input at a second time: displaying, via the display device, the first application; determining that the one or more criteria are not satisfied; in response to determining that that the one or more criteria are not satisfied…”.

4.	To help expedite prosecution and to apply prior art based on what applicant may be intending to claim (claims without contingent limitations that are not required), the examiner has provided two different sets of claim rejections. A first set of claim rejections, see items 6, 12, and 14 below, are provided to show how the prior art discloses the subject matter of the claims when contingent limitations are interpreted to not be required, as set forth in MPEP 2111.04. A second set of claim rejections, see items 7-11, 13, 15, and 16 below, are provided to show how the prior art discloses the claims when all the contingent limitations are interpreted to be required.     

Claim Objections
5.	Claims 1, 11, and 21 are objected to because of the following informalities:  
Claim 1 line 9 has a typo with respect to “with,,”.

Claim 21, the recited “visual indication” in line 1 is with respect to the visual indication recited in claim 1 and therefore should recite “…the visual indication that the first electronic device is operating in the content streaming mode for streaming content from the first electronic device to the second electronic device…”.
Appropriate correction is required.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


6.	Claim(s) 1-5, 7-16, and 21-23 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by McRae (US 2016/0182585 A1).

NOTE: in view of the broadest reasonable interpretation, see above, the contingent limitations do not need to be met.  However, the examiner has mapped the prior art to the claims based on an assumption that the ‘while’ contingent limitation is required and at least one of the ‘determination’ contingent limitations is required.    

In regard to claim 1, McRae discloses a method comprising: 
at a first electronic device in communication with a display device and one or more input devices: while the first electronic device is not in a content streaming mode for streaming content from (Fig. 6 elements 78-84, Fig. 7 elements 78-84, Paragraph 0029 lines 4-13, Paragraph 0032 lines 4-13, Paragraph 0039, and Paragraph 0041 lines 1-3:  casting application on mobile device is launched by user which inherently involves input from the user on an input device. The casting application displays content from a content catalog);
and in accordance with a determination that the one or more criteria are not satisfied, forgoing performing the action with respect to content streaming from the first application on the first electronic device to the second electronic device (Fig. 6 elements 88-104, Fig. 7 elements 88-122, Paragraph 0029 lines 13-35, and Paragraph 0032 lines 13-30: criteria for streaming to stream receiver requires selection of content. If content is not selected then no streaming action is performed).

NOTE: The conditional limitation in claim 2 “…in accordance with a determination that one or more second criteria, different from the one or more criteria, are satisfied…” does not need to be met. That is, the second criteria may never be satisfied and therefore the resulting steps are not performed.   

In regard to claim 2, as all the limitations of this claim are responsive to the conditional limitation and the conditional limitation need not be met, the claim is rejected for the reasons presented with respect to claim 1.  

In regard to claim 3, McRae discloses wherein one or more criteria include a criterion that is satisfied when the first application is a streaming content application (Fig. 6 element 78, Fig. 7 element 78, Paragraph 0041 lines 1-4: Stream casting application specific to streaming content providers). 

(Fig. 6 element 78, Fig. 7 element 78, Paragraph 0041 lines 1-4: method only operates on stream casting applications and therefore a determination is made that the application is a stream casting application for performing the method).

In regard to claim 5, McRae discloses wherein one or more criteria include a criterion that is satisfied when the first electronic device has been used to stream content to the second electronic device more than a predetermined number of times (Paragraph 0036 lines 1-3: stream receiver has to have been used more than 0 times (last used is stored as selected stream receiver).

In regard to claim 7, as all of the limitations of this claim are responsive to the conditional limitation of claim 2 and the conditional limitation of claim 2 need not be met, the claim is rejected for the reasons presented with respect to claims 1 and 2.

In regard to claim 8, as all of the limitations of this claim are responsive to the conditional limitation of claim 2 and the conditional limitation of claim 2 need not be met, the claim is rejected for the reasons presented with respect to claims 1, 2, and 7.

In regard to claim 9, as all of the limitations of this claim are responsive to the conditional limitation of claim 2 and the conditional limitation of claim 2 need not be met, the claim is rejected for the reasons presented with respect to claims 1, 2, and 7.

   In regard to claim 10, as all of the limitations of this claim are responsive to the conditional limitation of claim 2 and the conditional limitation of claim 2 need not be met, the claim is rejected for the reasons presented with respect to claims 1, 2, and 7.

In regard to claim 11, McRae discloses wherein performing the action with respect to content streaming from the first application to the second electronic device comprises automatically operating in a content streaming mode for streaming content to the second electronic device (Fig. 6 elements 88-104, Fig. 7 elements 88-122, Paragraph 0029 lines 13-35, and Paragraph 0032 lines 13-30: content is streamed to stream receiver). 

In regard to claim 12, as all of the limitations of this claim are responsive to the conditional limitation of claim 1 (the determination that the one or more criteria are satisfied) and the conditional limitation of claim 1 need not be met, the claim is rejected for the reasons presented with respect to claim 1. 

In regard to claim 13, as all of the limitations of this claim are responsive to the conditional limitation of claim 1 (the determination that the one or more criteria are satisfied) and the conditional limitation of claim 1 need not be met, the claim is rejected for the reasons presented with respect to claims 1 and 11. 

In regard to claim 14, as all of the limitations of this claim are responsive to the conditional limitation of claim 1 (the determination that the one or more criteria are satisfied) and the conditional 

In regard to claim 15, as all of the limitations of this claim are responsive to the conditional limitation of claim 1 (the determination that the one or more criteria are satisfied) and the conditional limitation of claim 1 need not be met, the claim is rejected for the reasons presented with respect to claims 1, 11, and 14.

In regard to claim 16, as all of the limitations of this claim are responsive to the conditional limitation of claim 1 (the determination that the one or more criteria are satisfied) and the conditional limitation of claim 1 need not be met, the claim is rejected for the reasons presented with respect to claims 1 and 11.

In regard to claim 21, as all of the limitations of this claim are responsive to the conditional limitation of claim 1 (the determination that the one or more criteria are satisfied) and the conditional limitation of claim 1 need not be met, the claim is rejected for the reasons presented with respect to claim 1. 

In regard to claim 22, as all of the limitations of this claim are responsive to the conditional limitation of claim 1 (the determination that the one or more criteria are satisfied) and the conditional limitation of claim 1 need not be met, the claim is rejected for the reasons presented with respect to claim 1.

.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


7.	Claims 1, 3-5, 11, 13, 19, 20, 22, and 23 is/are rejected under 35 U.S.C. 103 as being unpatentable over McRae (US 2016/0182585 A1) and further in view of Nakagawa (US 10649723 B2) and Kim et al. (US 10313426 B2).

NOTE: in view of the broadest reasonable interpretation, see above, the contingent limitations do not need to be met.  However, the examiner has mapped the prior art to the claims based on an assumption that all the contingent limitation are required.    

In regard to claim 1, McRae discloses a method comprising: 
at a first electronic device in communication with a display device and one or more input devices: while the first electronic device is not in a content streaming mode for streaming content from the first electronic device to a second electronic device, receiving, via the one or more input devices, an (Fig. 6 elements 78-84, Fig. 7 elements 78-84, Paragraph 0029 lines 4-13, Paragraph 0032 lines 4-13, Paragraph 0039, and Paragraph 0041 lines 1-3:  casting application on mobile device is launched by user which inherently involves input from the user on an input device. The casting application displays content from a content catalog);
receiving an input to initiate playback of content via the first application (Fig. 6 element 88, Fig. 7 element 88, Paragraph 0029 lines 13-14, Paragraph 0032 lines 13-14: user selects content in the first application);
and performing an action with respect to content streaming from the first application on the first electronic device to a second electronic device (Fig. 6 element 112, Fig. 7 element 122, Paragraph 0029 lines 18-26, and Paragraph 0032 lines 18-21: selecting stream receiving device).
While McRae teaches receiving, via the one or more input devices, an input corresponding to a request to display, via the display device, a first application; and in response to receiving the input: displaying, via the display device, the first application; receiving an input to initiate playback of content via the first application; and performing an action with respect to content streaming from the first application on the first electronic device to a second electronic device, they fail to show the in response to receiving the input: … in accordance with a determination that one or more criteria are satisfied and before receiving a second input to initiate playback of content via the first application, performing an action with respect to content streaming from the first application on the first electronic device to a second electronic device…including that the second electronic device…selected as a destination for content streaming; and in accordance with a determination that the one or more criteria are not satisfied, forgoing performing the action with respect to content streaming from the first application on the first electronic device to the second electronic device, as recited in the claims.  Nakagawa teaches an 
upon startup of a first application, in accordance with a determination that one or more criteria are satisfied and before receiving an input to initiate playback of content via the first application, performing an action with respect to content streaming from the first application to a second electronic device, including selecting the second electronic device as a destination for content streaming and in accordance with a determination that the one or more criteria are not satisfied, forgoing performing the action with respect to content streaming from the first application to the second electronic device (Fig. 3 elements S301-S306, Column 9 lines 36-38, Column 9 lines 61-67, Column 10 lines 16-22, Column 10 lines 43-64, and Column 11 lines 18-31: when it is determined that a predetermined time has elapsed from the startup of the application (criteria satisfied), automatically (no input required which includes no input to initiate playback of content via the first application, therefore before receiving an input to initiate playback) performing an action to select and connect a destination device for streaming content (action with respect to content streaming). Accordingly, when the time has not elapsed (criteria not satisfied), the method does not proceed to selecting a destination device for streaming content).  
It would have been obvious to one of ordinary skill in the art, having the teachings of McRae and Nakagawa before him before the effective filing date of the claimed invention, to modify the receiving, via the one or more input devices, an input corresponding to a request to display, via the display device, a first application; and in response to receiving the input: displaying, via the display device, the first application; receiving an input to initiate playback of content via the first application; and performing an action with respect to content streaming from the first application on the first electronic device to a second electronic device taught by McRae to include the upon startup of a first application, in accordance with a determination that one or more criteria are satisfied and before receiving an input to initiate playback of content via the first application, performing an action with respect to content 
While McRae and Nakagawa teach in response to receiving the input: displaying, via the display device, the first application; in accordance with a determination that one or more criteria are satisfied and before receiving an input to initiate playback of content via the first application, performing an action with respect to content streaming from the first application on the first electronic device to a second electronic device, including the second electronic device selected as a destination for content streaming, they fail to show the including displaying, via the display device, a visual indication that the electronic device is operating in the content streaming mode for streaming content from the first electronic device to the second electronic device, wherein the visual indication is selectable for initiating a process to change a destination selected for content streaming, as recited in the claims.  Kim teaches performing an action with respect to content streaming similar to that of McRae and Nakagawa.  In addition, Kim further teaches 
responsive to a client device being connected to a master device for content streaming, displaying a menu which allows a user to provide selections for granting/denying content streaming rights to the connected client device and other client devices (Fig. 5 element 521, Column 7 lines 13-16, Column 7 line 66-Column 8 line 1, Column 8 lines 24-27, Column 8 lines 60-64, Column 9 lines 14-18, Column 9 lines 34-36,  and Column 10 line 50-Column 11 line 11).  
It would have been obvious to one of ordinary skill in the art, having the teachings of McRae, Nakagawa, and Kim before him before the effective filing date of the claimed invention, to modify the in response to receiving the input: displaying, via the display device, the first application; in accordance with a determination that one or more criteria are satisfied and before receiving an input to initiate playback of content via the first application, performing an action with respect to content streaming from the first application on the first electronic device to a second electronic device, including the (Column 2 lines 31-33 and lines 42-57). 

In regard to claim 3, McRae further discloses wherein one or more criteria include a criterion that is satisfied when the first application is a streaming content application (Fig. 6 element 78, Fig. 7 element 78, Paragraph 0041 lines 1-4: Stream casting application specific to streaming content providers). Accordingly, the combination further teaches wherein the one or more criteria include a criterion that is satisfied when the first application is a streaming content application.

In regard to claim 4, McRae discloses wherein the first application is a streaming content application in accordance with a determination that the first application is designated as a first type of application, and the first application is not a streaming content application in accordance with a (Fig. 6 element 78, Fig. 7 element 78, Paragraph 0041 lines 1-4: method only operates on stream casting applications and therefore a determination is made that the application is a stream casting application for performing the method).

In regard to claim 5, McRae further discloses wherein one or more criteria include a criterion that is satisfied when the first electronic device has been used to stream content to the second electronic device more than a predetermined number of times (Paragraph 0036 lines 1-3: stream receiver has to have been used more than 0 times (last used is stored as selected stream receiver). Accordingly, the combination further teaches wherein the one or more criteria include a criterion that is satisfied when the first electronic device has been used to stream content to the second electronic device more than a predetermined number of times.

In regard to claim 11, Nakagawa further discloses wherein performing the action with respect to content streaming from the first application to the second electronic device comprises automatically operating in a content streaming mode for streaming content to the second electronic device (Fig. 3 elements S303-S306 and Column 11 lines 18-32: session for streaming content is set up with the selected destination device). It would have been obvious to one of ordinary skill in the art, having the teachings of McRae and Nakagawa before him before the effective filing date of the claimed invention, to modify McRae to include wherein performing the action with respect to content streaming from the first application to the second electronic device comprises automatically operating in a content streaming mode for streaming content to the second electronic device of Nakagawa, in order to obtain  wherein performing the action with respect to content streaming from the first application on the first electronic device to the second electronic device comprises automatically operating the first electronic device in a 

In regard to claim 13, McRae further discloses while the first electronic device is displaying the first application via the display device and before receiving the second input to initiate playback of content via the first application: receiving, via the one or more input devices, an input for playing a content item via the first application; and in response to receiving the input for playing the content item via the first application, initiating a process for streaming the content item to the second electronic (Paragraph 0029 lines 13-35 and Paragraph 0032 lines 13-30: selected content is streamed to stream receiver). As the combination of McRae and Nakagawa teaches operating in the content streaming mode before receiving input to initiate playback of content via the first application, see the rejection of at least claims 1 and 11, in view of the above teachings of McRae, the combination further teaches “while the first electronic device is operating in the content streaming mode and the first electronic device is displaying the first application via the display device and before receiving the second input to initiating initiate playback of content via the first application: receiving, via the one or more input devices, an input for playing a content item via the first application; and in response to receiving the input for playing the content item via the first application, initiating a process for streaming the content item to the second electronic device for playback” because the streaming mode is established automatically with the second device before any content is selected and then once content is selected it will be streamed to the second device. It would have been advantageous for one to utilize such a combination as avoiding a delay in streaming content to a second device once the content is selected for playback, thereby improving usability and response time. By performing the action of selecting the second device after an application has been opened for more than a predetermined time would allow the first device and second device to establish a communication session while the user continues to browse the first application for content they desire to play. Thereby, when the user is ready to select content, the session with the second device will already be established and the content can begin streaming quickly. In McRae, the user would have to wait for the selection of the second device to occur after selecting content, causing a delay in the output of the content on the second device, which may be undesirable.  Further, the combination would be a simple substitution, as the combination merely changes the order of operation, selecting the second device before content is selected instead of selecting the second device after content is selected. The order of steps accomplish the same end result and therefore would be a designer or user preference as to the order of execution, which either way 

In regard to claim 19, device claim 19 corresponds generally to method claim 1 and recites similar features in system form and therefore is rejected under the same rationale. 

In regard to claim 20, medium claim 20 corresponds generally to method claim 1 and recites similar features in system form and therefore is rejected under the same rationale. 

In regard to claim 22, the combination of McRae, Nakagawa, and Kim further discloses wherein the process to change the destination selected for content streaming is initiated after the first electronic device performs the action with respect to content streaming from the first application on the first electronic device to the second electronic device and before receiving the second input to initiate playback of content via the first application (All cited portions of McRae, Nakagawa, and Kim are incorporated herein. As the menu of Kim is displayed in response to a connection between the master device and client device, the menu is provided after the first electronic device performs the action with respect to content streaming and before initiating layback via the first application).

In regard to claim 23, Kim further discloses while displaying the visual indication, receiving, via one or more input devices, a third input, selecting the visual indication; and in response to receiving the third input, initiating the process to change the destination selected for content streaming, including: displaying a first selectable option for designating a second electronic device as the content streaming destination; and displaying a second selectable option for designating a third electronic device, different from the second electronic device, as the content streaming destination (Fig. 5 element 521, Column 7 lines 13-16, Column 7 line 66-Column 8 line 1, Column 8 lines 24-27, Column 8 lines 60-64, Column 9 lines 14-18, Column 9 lines 34-36,  and Column 10 line 50-Column 11 line 11: the menu allows the user to provide input to grant/deny content streaming rights to a first client device and a second client device by displaying selectable options (e.g. check boxes) for each of the client devices). Accordingly, the combination further teaches while displaying the visual indication, receiving, via the one or more input devices, a third input, selecting the visual indication; and in response to receiving the third input, initiating the process to change the destination selected for content streaming, including: displaying a first selectable option for designating the second electronic device as the content streaming destination; and displaying a second selectable option for designating a third electronic device, different from the second electronic device, as the content streaming destination.


8.	Claim 2, 7, and 8 is/are rejected under 35 U.S.C. 103 as being unpatentable over McRae (US 2016/0182585 A1), Nakagawa (US 10649723 B2), Kim et al. (US 10313426 B2), and further in view of Shih et al. (US 2016/0173937 A1).

In regard to claim 2, the combination McRae and Nakagawa (and Kim) further teach in response to receiving the input: before receiving the second input to initiate playback of content via the first application, displaying, via the display device, a prompt for selecting a content streaming destination of the first electronic device, the one or more criteria, and the action with respect to content streaming from the first application on the first electronic device to the second electronic device includes automatically operating the first electronic device in a content streaming mode for streaming content from the first electronic device to the second electronic device (The rejection of claim 1 including all cited portions of McRae, Nakagawa, and Kim are incorporated herein. The combination teaches responsive to a user providing input to display a first application and before an input is received to initiate playback of content via the first application, a connection to a second electronic device for content streaming (content streaming mode) is established, either by automatically selecting the second device or by the user selecting the second device from a list).
The combination McRae and Nakagawa (and Kim) fails to show in accordance with a determination that one or more second criteria, different from the one or more criteria, are satisfied and before receiving the second input to initiate playback of content via the first application, displaying, via the display device, a prompt for selecting a content streaming destination of the first electronic device, wherein: the one or more second criteria correspond to a first confidence level that automated content streaming to the second electronic device should be enabled, the one or more criteria correspond to a second confidence level, higher than the first confidence level, that automated content streaming to the second electronic device should be enabled, as recited in the claims.  Shih teaches performing an action with respect to content streaming from the first application on the first electronic device to a second electronic device similar to that of McRae and Nakagawa.  In addition, Shih further teaches 
a first set of one or more criteria correspond to a first confidence level that automated content streaming to the second electronic device should be enabled, a second set of one or more criteria, different from the first set criteria, correspond to a second confidence level, higher than the first confidence level, that automated content streaming to the second electronic device should be enabled, in accordance with a determination that the first set of one or more criteria are satisfied, displaying, via the display device, a prompt that includes a selectable option for designating an electronic device as a content streaming destination of the first electronic device (Paragraph 0038 and Paragraphs 0041-0045: If there is only one available device (criteria corresponding to a second confidence level) then the content is automatically streamed to that device. If there is more than one device (criteria corresponding to a first confidence level), a list is provided to the user to select the device to stream the content to).
(Paragraph 0005 and Paragraph 0016).

In regard to claims 7 and 8, the combination of McRae, Nakagawa, Kim, and Shih further teaches wherein the prompt for selecting the content streaming destination of the first electronic device includes a selectable option for designating the second electronic device as the content streaming destination of the first electronic device, wherein the prompt includes a selectable option for designating a third electronic device, different than the second electronic device, as the content streaming destination of the first electronic device (The rejections of claims 1 and 2 including all cited portions of the cited references is incorporated herein. The prompts disclosed by Nakagawa and Shih provide for displaying all available devices that can be selected as the content streaming destination and therefore would include the second device and an any additional devices (third device) different form the second device. Shih explicitly indicates that at least two devices are presented for selection, therefore the second device and a third device).

9.	Claims 9 and 10 is/are rejected under 35 U.S.C. 103 as being unpatentable over McRae (US 2016/0182585 A1), Nakagawa (US 10649723 B2), Kim et al. (US 10313426 B2), Shih et al. (US 2016/0173937 A1), and further in view of Yoden (US 9037683 B1).

In regard to claim 9, while the combination of McRae, Nakagawa, Kim, and Shih teach the prompt, they fail to show the wherein the prompt includes a selectable option for forgoing designating a content streaming destination of the first electronic device, as recited in the claims.  Yoden teaches a prompt similar to that of Nakagawa and Shih.  In addition, Yoden further teaches 
(Column 11 lines 8-13 and Column 15 lines 27-35: tappable icon 735 corresponds to the device displaying the streaming application).
It would have been obvious to one of ordinary skill in the art, having the teachings of McRae, Nakagawa, Kim, Shih, and Yoden before him before the effective filing date of the claimed invention, to modify the prompt taught by the combination of McRae, Nakagawa, Kim, and Shih to include the option to play the content on the electronic device of Yoden, in order to obtain wherein the prompt includes a selectable option for forgoing designating a content streaming destination of the first electronic device.  It would have been advantageous for one to utilize such a combination as allowing a user to consume media in a typical fashion avoiding possible undesirable outcomes. For example, a user may be attempting to view sensitive content and may not want the content streamed to a device viewable by others. The devices and applications taught by McRae, Nakagawa, Kim, and Shih typically provide local playback options. McRae, Nakagawa, Kim, and Shih do not explicitly discuss these local playback options but one skilled in the art would recognize that in situations where a user may be attempting to view sensitive content, providing local playback would benefit the user because they could still consume the desired media without exposing sensitive content.

In regard to claim 10, McRae further discloses while the first electronic device is displaying the first application via the display device and before receiving the second input to initiate playback of content via the first application: receiving, via the one or more input devices, an input for playing a content item via the first application; and in response to receiving the input for playing the content item via the first application, initiating a process for streaming the content item to a electronic device for playback (Paragraph 0029 lines 13-35 and Paragraph 0032 lines 13-30: selected content is streamed to stream receiver). As the combination of McRae, Nakagawa, Kim and Shih teaches operating in the see at least the rejections of claims 1, 2, 7, and 8, which are incorporated herein, including the cited portions of the cited references), in view of the above teachings of McRae, the combination further teaches “while the one or more second criteria are satisfied and the first electronic device is displaying the first application via the display device and before receiving the second input to initiate playback of content via the first application: receiving, via the one or more input devices, an input for playing a content item via the first application; and in response to receiving the input for playing the content item via the first application: in accordance with a determination that a respective content streaming destination was designated from the prompt, initiating a process for streaming the content item to the respective content streaming destination for playback” because the streaming mode is established automatically with a device before any content is selected and then once content is selected it will be streamed to the device that was selected from the prompt. It would have been advantageous for one to utilize such a combination as avoiding a delay in streaming content to a second device once the content is selected for playback, thereby improving usability and response time. By performing the action of selecting the device after an application has been opened for more than a predetermined time would allow the first device and device to establish a communication session while the user continues to browse the first application for content they desire to play. Thereby, when the user is ready to select content, the session with the device will already be established and the content can begin streaming quickly. In McRae, the user would have to wait for the selection of the device to occur after selecting content, causing a delay in the output of the content on the device, which may be undesirable.  Further, the combination would be a simple substitution, as the combination merely changes the order of operation, selecting the device before content is selected instead of selecting the device after content is selected. The order of steps accomplish the same end result and therefore would 
While the combination of McRae, Nakagawa, Kim, and Shih teaches while the one or more second criteria are satisfied and the first electronic device is displaying the first application via the display device and before receiving the second input to initiate playback of content via the first application: receiving, via the one or more input devices, an input for playing a content item via the first application; and in response to receiving the input for playing the content item via the first application: in accordance with a determination that a respective content streaming destination was designated from the prompt, initiating a process for streaming the content item to the respective content streaming destination for playback, they fail to show the in accordance with a determination that no content streaming destination was designated from the prompt, playing the content item on the first electronic device, as recited in the claims.  Yoden teaches a prompt and playback of content similar to that of McRae, Nakagawa, and Shih.  In addition, Yoden further teaches 
at an electronic device, allowing the user to not select an external destination by allowing the user to select an option to play the content on the electronic device, and playing the content on a display of the electronic device instead of an external destination (Column 11 lines 8-13 and Column 15 lines 27-40: tappable icon 735 corresponds to the device displaying the streaming application, which causes content to be played on the electronic device instead of sending it to another device). 
It would have been obvious to one of ordinary skill in the art, having the teachings of McRae, Nakagawa, Kim, Shih, and Yoden before him before the effective filing date of the claimed invention, to modify the while the one or more second criteria are satisfied and the first electronic device is displaying the first application via the display device and before receiving the second input to initiate playback of content via the first application: receiving, via the one or more input devices, an input for playing a content item via the first application; and in response to receiving the input for playing the content item .

12 is/are rejected under 35 U.S.C. 103 as being unpatentable over McRae (US 2016/0182585 A1), Nakagawa (US 10649723 B2), Kim et al. (US 10313426 B2), and further in view of Konig et al. (US 2018/0343492 A1). 

In regard to claim 12, While McRae and Nakagawa teach in response to receiving the input: in accordance with a determination that one or more criteria are satisfied, they fail to show the displaying, via the display device, a second visual indication that the second electronic device has been selected as a destination for content streaming, as recited in the claims.  Konig teaches performing an action with respect to content streaming similar to that of McRae and Nakagawa.  In addition, Konig further teaches 
presenting an interface that indicates that content will be and/or is presented on a second device (Fig. 1C and Paragraph 0064 lines 1-6).  
It would have been obvious to one of ordinary skill in the art, having the teachings of McRae, Nakagawa, Kim, and Konig before him before the effective filing date of the claimed invention, to modify the in response to receiving the input: in accordance with a determination that one or more criteria are satisfied taught by McRae and Nakagawa to include the presenting an interface that indicates that content will be and/or is presented on a second device of Konig, in order to obtain in response to receiving the input: in accordance with a determination that one or more criteria are satisfied, displaying, via the display device, a second visual indication that the second electronic device has been selected as a destination for content streaming.  It would have been advantageous for one to utilize such a combination as informing the user of a current status of the device thereby avoiding situation where a user may be confused as to why content is played on another device.  Further, it would be advantageous as the combination would benefit users by indicating additional relevant information to the user that may be of interest (e.g. a connection to a second electronic device for content streaming has been accomplished and that content from the first device will or is presented on the second device). 

11.	Claim 16 is/are rejected under 35 U.S.C. 103 as being unpatentable over McRae (US 2016/0182585 A1), Nakagawa (US 10649723 B2), Kim et al. (US 10313426 B2), and further in view of Multitasking with Chromecast (https://support.google.com/chromecast/answer/6207179?hl=en, 4/29/2016) hereinafter referred to as MWC, and Cast media control notifications (https://support.google.com/chromecast/answer/7206638?hl=en, 9/5/2018) hereinafter referred to as CMCN. 

In regard to claim 16, while McRae and Nakagawa (and Kim) teach the first electronic device is operating in the content streaming mode, the first electronic device displaying the first application via the display device, further teach the stream receiving device including a Google Chromecast (McRae Paragraph 0001), and further teach an electronic device utilizing  the Android platform (McRae Paragraph 0044 lines 32-35) they fail to show the while the first electronic device is operating in the content streaming mode and the first electronic device is displaying the first application via the display device, including displaying a visual indication that the first electronic device is operating in the content streaming mode for streaming content from the first electronic device to the second electronic device, receiving, via the one or more input devices, an input corresponding to a request to cease displaying the first application and display a system user interface of the first electronic device; and in response to receiving the input corresponding to the request to cease displaying the first application and display the system user interface of the first electronic device: maintaining operation of the first electronic device in the content streaming mode for streaming content from the first electronic device to the second electronic device; and maintaining display, via the display device, of the visual indication that the first electronic device is operating in the content streaming mode for streaming content from the first 
maintaining operation of the device in streaming mode when the user navigates to other system interfaces from an application that is streaming content to other system interfaces (MWC Pg. 1: user can multitask by leaving the application and doing other things on the device while the streaming continues),
and providing a system notification that is maintained on the display regardless of what system interface is displayed indicating that a first application is streaming content (CMCN Pgs. 1-2: when content is streaming a system wide notification is displayed for controlling the streaming. As well-known, notifications on Android platform devices utilize a notification bar that shows the notification no matter what current system interface is displayed).
It would have been obvious to one of ordinary skill in the art, having the teachings of McRae, Nakagawa, Kim, MWC, and CMCN before him before the effective filing date of the claimed invention, to include the maintaining operation of the device in streaming mode when the user navigates to other system interfaces from an application that is streaming content to other system interfaces taught by MWC and include the providing a system notification that is maintained on the display regardless of what system interface is displayed indicating that a first application is streaming content, taught by CMCN in order to obtain while the first electronic device is operating in the content streaming mode and the first electronic device is displaying the first application via the display device, including displaying a visual indication that the first electronic device is operating in the content streaming mode for streaming content from the first electronic device to the second electronic device, receiving, via the one or more input devices, an input corresponding to a request to cease displaying the first application and display a system user interface of the first electronic device; and in response to receiving the input corresponding to the request to cease displaying the first application and display the system user interface of the first electronic device: maintaining operation of the first electronic device in the content . 

12.	Claim 17 is/are rejected under 35 U.S.C. 103 as being unpatentable over McRae (US 2016/0182585 A1) and further in view of Glazier et al. (US 10123077 B2).

In regard to claim 17, McRae discloses while the one or more criteria are not satisfied, receiving, via the one or more input devices, an input corresponding to a request to play a content item via the first application (Paragraph 0031: criteria further requires that a stream receiver be available. Therefore, the user can select to play a content item when no streaming receivers are available).
While McRae teaches while the one or more criteria are not satisfied, receiving, via the one or more input devices, an input corresponding to a request to play a content item via the first application, they fail to show the in response to receiving the input corresponding to the request to play the content item via the first application, playing, on the first electronic device, the content item in the first application, as recited in the claims.  Glazer teaches playing content similar to that of McRae.  In addition, Glazier further teaches  
playing content on a first electronic device when not streaming from the first electronic device to another device (Fig. 12 and Column 26 lines 48-63). 
It would have been obvious to one of ordinary skill in the art, having the teachings of McRae and Glazier before him before the effective filing date of the claimed invention, to modify the while the one .

13.	Claim 17 is/are rejected under 35 U.S.C. 103 as being unpatentable over McRae (US 2016/0182585 A1), Nakagawa (US 10649723 B2), Kim et al. (US 10313426 B2), and further in view of Glazier et al. (US 10123077 B2).

In regard to claim 17, the combination of McRae and Nakagawa (and Kim) further discloses while the one or more criteria are not satisfied, receiving, via the one or more input devices, an input corresponding to a request to play a content item via the first application (McRae Paragraph 0031: criteria further requires that a stream receiver be available. Therefore, the user can select to play a content item when no streaming receivers are available. Further, in Nakagawa, a second device must be available, if not then no connection can be made. Therefore, the criteria taught by the combination of McRae and Nakagawa includes criteria that that a second device be available).

playing content on a first electronic device when not streaming from the first electronic device to another device (Fig. 12 and Column 26 lines 48-63). 
It would have been obvious to one of ordinary skill in the art, having the teachings of McRae, Nakagawa, Kim, and Glazier before him before the effective filing date of the claimed invention, to modify the while the one or more criteria are not satisfied, receiving, via the one or more input devices, an input corresponding to a request to play a content item via the first application taught by McRae and Nakagawa to include the playing content on a first electronic device when not streaming from the first electronic device to another device of Glazier, in order to obtain in response to receiving the input corresponding to the request to play the content item via the first application, playing, on the first electronic device, the content item in the first application.  It would have been advantageous for one to utilize such a combination as allowing a user to consume media content even when a streaming receiver is not available. The devices and applications taught by McRae and Nakagawa typically provide local playback options. McRae and Nakagawa do not explicitly discuss these local playback options but one skilled in the art would recognize that in situations where streaming receivers are not available, providing local playback would benefit the user because they could still consume the desired media.

14.	Claim 18 is/are rejected under 35 U.S.C. 103 as being unpatentable over McRae (US 2016/0182585 A1) and further in view of Yoden (US 9037683 B1).

	NOTE: in view of the BRI, only one of conditions recited in claim 18 need to be satisfied (a determination that the first electronic device is streaming the content item to the second electronic device OR a determination that the first electronic device is not streaming the content item to the second electronic device).

In regard to claim 18, McRae discloses while displaying, via the display device, the first application, receiving, via the one or more input devices, an input corresponding to a request to play a content item via the first application; in response to receiving the input corresponding to the request to play the content item via the first application, playing the content item via the first application (Paragraph 0029 lines 13-35: selected content is played via first application). 
While McRae teaches while displaying, via the display device, the first application, receiving, via the one or more input devices, an input corresponding to a request to play a content item via the first application; in response to receiving the input corresponding to the request to play the content item via the first application, playing the content item via the first application, they fail to show the while playing the content item via the first application, displaying, via the display device, a playback user interface element for controlling playback of the content item, wherein: in accordance with a determination that the first electronic device is streaming the content item to the second electronic device, the playback user interface element includes one or more playback controls having a first display format; and in accordance with a determination that the first electronic device is not streaming the content item to the second electronic device and is playing the content item at the first electronic device, the playback user interface element includes the one or more playback controls having a second display format, different than the first display format, as recited in the claims.  Yoden teaches playing content through an application similar to that of McRae.  In addition, Yoden further teaches
(Fig. 27, Fig. 28, Column 15 lines 65-Column 16 lines 33, and Column 17 lines 19-54).
It would have been obvious to one of ordinary skill in the art, having the teachings of McRae and Yoden before him before the effective filing date of the claimed invention, to modify the while displaying, via the display device, the first application, receiving, via the one or more input devices, an input corresponding to a request to play a content item via the first application; in response to receiving the input corresponding to the request to play the content item via the first application, playing the content item via the first application taught by McRae to include the on a device, when an application streams content to a destination device, an interface is displayed for controlling the playback in a first display format and when an application plays content at the device and not streaming to a destination device, an interface for controlling playback is provided in a different display format of Yoden, in order to obtain while displaying, via the display device, the first application, receiving, via the one or more input devices, an input corresponding to a request to play a content item via the first application; in response to receiving the input corresponding to the request to play the content item via the first application, playing the content item via the first application; and while playing the content item via the first application, displaying, via the display device, a playback user interface element for controlling playback of the content item, wherein: in accordance with a determination that the first electronic device is streaming the content item to the second electronic device, the playback user interface element includes one or more playback controls having a first display format; and in accordance with a determination that the first electronic device is not streaming the content item to the second electronic device and is playing the content item at the first electronic device, the playback user interface element . 

15.	Claim 18 is/are rejected under 35 U.S.C. 103 as being unpatentable over McRae (US 2016/0182585 A1), Nakagawa (US 10649723 B2), Kim et al. (US 10313426 B2), and further in view of Yoden (US 9037683 B1).

In regard to claim 18, McRae discloses while displaying, via the display device, the first application, receiving, via the one or more input devices, an input corresponding to a request to play a content item via the first application; in response to receiving the input corresponding to the request to play the content item via the first application, playing the content item via the first application (Paragraph 0029 lines 13-35: selected content is played via first application). 
While McRae teaches while displaying, via the display device, the first application, receiving, via the one or more input devices, an input corresponding to a request to play a content item via the first application; in response to receiving the input corresponding to the request to play the content item via the first application, playing the content item via the first application, they fail to show the while playing the content item via the first application, displaying, via the display device, a playback user interface element for controlling playback of the content item, wherein: in accordance with a determination that the first electronic device is streaming the content item to the second electronic device, the playback user interface element includes one or more playback controls having a first display format; and in 
on a device, when an application streams content to a destination device, an interface is displayed for controlling the playback in a first display format and when an application plays content at the device and not streaming to a destination device, an interface for controlling playback is provided in a different display format (Fig. 27, Fig. 28, Column 15 lines 65-Column 16 lines 33, and Column 17 lines 19-54).
It would have been obvious to one of ordinary skill in the art, having the teachings of McRae, Nagasaki, Kim, and Yoden before him before the effective filing date of the claimed invention, to modify the while displaying, via the display device, the first application, receiving, via the one or more input devices, an input corresponding to a request to play a content item via the first application; in response to receiving the input corresponding to the request to play the content item via the first application, playing the content item via the first application taught by McRae to include the on a device, when an application streams content to a destination device, an interface is displayed for controlling the playback in a first display format and when an application plays content at the device and not streaming to a destination device, an interface for controlling playback is provided in a different display format of Yoden, in order to obtain while displaying, via the display device, the first application, receiving, via the one or more input devices, an input corresponding to a request to play a content item via the first application; in response to receiving the input corresponding to the request to play the content item via the first application, playing the content item via the first application; and while playing the content item via the first application, displaying, via the display device, a playback user interface element for . 

16.	Claim 21 is/are rejected under 35 U.S.C. 103 as being unpatentable over McRae (US 2016/0182585 A1), Nakagawa (US 10649723 B2), Kim et al. (US 10313426 B2), and further in view of Li et al. (US 2016/0050242 A1). 

In regard to claim 21, while the combination of McRae, Nakagawa, and Kim teaches after displaying the visual indication [that the second electronic device has been selected as the destination for content streaming] and before receiving the input to initiate playback of content via the first application (the rejection of claim 1 including the cited portions of the cited references is incorporated herein. Before any input to initiate playback of content is provided the second device is selected and the indication is displayed) and further teaches plural content streaming destinations including the second electronic device (McRae Par. 29 lines 20-22 and Nakagawa Col. 10 lines 43-46), they fail to show the input corresponding to a request to change the content streaming destination; and in response to 
receiving an input to change a content streaming destination, where in response a prompt is displayed that provides available streaming destinations for selection (Fig. 5 and Paragraph 0064-0065: user can invoke a button to provide a prompt for selecting a streaming destination). 
It would have been obvious to one of ordinary skill in the art, having the teachings of McRae, Nakagawa, Kim, and Li before him before the effective filing date of the claimed invention, to modify the after displaying the indication that the second electronic device has been selected as the destination for content streaming and before receiving the input to initiate playback of content via the first application taught by the combination of McRae, Nakagawa, and Kim to include the receiving an input to change a content streaming destination, where in response a prompt is displayed that provides available streaming destinations for selection of Li, in order to obtain after displaying the indication that the second electronic device has been selected as the destination for content streaming and before receiving the input to initiate playback of content via the first application, receiving, via the one or more input devices, an input corresponding to a request to change the content streaming destination; and in response to receiving the input, displaying a prompt for selecting the destination for content streaming, wherein the prompt includes a first selectable option for designating the second electronic device as the content streaming destination and a second selectable option for designating a third electronic device as the content streaming destination.  It would have been advantageous for one to utilize such a combination as allowing a user to easily switch a streaming destination at will thereby providing greater control over the device and avoiding undesirable situations. A content streaming device may have been .   

Response to Arguments
17.	The 35 U.S.C. 112(a) rejections are withdrawn in view of the claim amendments as the claims no longer recite the unsupported subject matter. 

Conclusion
18.	The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Glazier et al. (US 9948980 B2) (see at least Fig. 3), Yoden (US 2019/0320219 A1) (see at least Fig. 16G and Par.0190, Par. 0214, and Par. 240), Hahm et al. (US 2015/0058450 A1) (see at least Par. 0122 lines 18-25), and Strober (US 8356251 B2) (see at least Col. 7 lines 52-57 and Col. 8 lines 33-44) all disclose related subject matter with respect to the recited ‘visual indication’ and ‘process to change a destination’.

19.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to NICHOLAS S ULRICH whose telephone number is (571)270-1397. The examiner can normally be reached M-F 8-4.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kieu Vu can be reached on (571)272-4057. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.

20.	Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/Nicholas Ulrich/Primary Examiner, Art Unit 2173